Citation Nr: 1503350	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-36 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include asthma and emphysema.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from September 1959 to September 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to service connection for asthma and emphysema.

The Veteran presented testimony before the undersigned Veterans Law Judge in June 2014.  A transcript of this hearing is part of the record.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he had childhood asthma, and that exposure to smoke during his active duty service either aggravated his preexisting asthma, or caused him to have adult asthma.  He argues that he reported shortness of breath and asthma in service, but that he was advised not to seek treatment.  He indicated that he was treated for hyperventilation during active duty, which is associated with asthma, but that this was not recognized as such.

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003.

When no preexisting condition is noted upon examination for entry into service, a Veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304 (2014).  Therefore, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a Veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  Id.; see also VAOPGCPREC 3-2003.

This second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096).

By 'clear and unmistakable evidence' is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

The Veteran's service treatment records reflect that, at induction, he reported that he had "possible asthma" as a child, but had not had any symptoms since he was twelve years old.  His induction Report of Medical Examination shows that his lungs and chest were normal.  There was no respiratory disease noted.  In January 1961, the Veteran reported that he had an asthma attack.  On examination, it was noted it was possibly hyperventilation.  On his separation Report of Medical History, the Veteran reported asthma, shortness of breath, and pain or pressure in his chest.  The examiner noted that this was likely hyperventilation.  His separation examination was normal.

A March 2011 private medical record reflects that the Veteran has been diagnosed with "lifelong asthma" that had progressed to emphysema.  This examiner opined that the Veteran's exposure to smoke in service had aggravated his asthma.  

The Veteran was provided with a VA examination in June 2012.  The examiner found that the Veteran did not have a diagnosed pulmonary disorder, and therefore did not provide a nexus opinion.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Here, while the VA examiner apparently determined that the Veteran has no pulmonary disorder, the evidence of record reflects that he has been diagnosed with asthma.  As such, the Veteran should be provided with another VA examination, to determine whether he has been diagnosed with a pulmonary disorder, to include asthma and emphysema, over the appeals period.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (to the effect that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved).  In addition, the examiner must determine whether there is clear and unmistakable evidence that the Veteran's pulmonary disorder, to include asthma and emphysema, both preexisted service and was not aggravated by service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any diagnosed pulmonary disorder, to include asthma and emphysema.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

a) Does the evidence clearly and unmistakably show that any diagnosed pulmonary disorder, to include asthma and emphysema, existed prior to service?

b) If the answer is yes, does the evidence clearly and unmistakably show that any diagnosed pulmonary disorder, to include asthma and emphysema, was not permanently worsened during service beyond the natural progression of the disorder?

c) If the answer is no, is it at least as likely as not (i.e., a 50 percent probability or greater) that any diagnosed pulmonary disorder, to include asthma and emphysema is (are) otherwise causally related to any event, injury, or disease during service?

In providing the opinion, the examiner must address the March 2011 letter reflecting results of a pulmonary evaluation and associated opinion, the March 2010 opinion, and the June 2011 opinion.  In addition, the examiner must comment on the lay statements submitted by the Veteran, attesting to his symptoms.  

The examiner must provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for a pulmonary disorder, to include asthma and emphysema, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




